Case 2:19-cv-00193-GZS Document 25 Filed 06/04/20 Page 1 of 1                  PageID #: 751



                            UNITED STATES DISTRICT COURT
                                    District of Maine


 M. JEANIE D.,                                )
         Plaintiff,                           )
                                              )
 v.                                           )
                                              )     No. 2:19-cv-00193-GZS
 ANDREW M. SAUL, Commissioner                 )
 Of Social Security.                          )
                                              )
            Defendant                         )
                                              )

                        ORDER AFFIRMING THE
             RECOMMENDED DECISION OF THE MAGISTRATE JUDGE


       The United States Magistrate Judge filed with the Court on April 6, 2020, his

Recommended Decision (ECF No. 22). Plaintiff filed her Objection to the Recommended

Decision (ECF No. 23) on May 20, 2020. Defendant filed its Response to Plaintiff’s Objection to

the Recommended Decision (ECF No. 24) on June 1, 2020.

       I have reviewed and considered the Magistrate Judge's Recommended Decision, together

with the entire record; I have made a de novo determination of all matters adjudicated by the

Magistrate Judge's Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in his Recommended Decision, and determine

that no further proceeding is necessary.

       1.      It is therefore ORDERED that the Recommended Decision of the Magistrate Judge
               is hereby AFFIRMED.

       2.      It is ORDERED that the Commissioner’s Decision is hereby AFFIRMED,


                                                   /s/George Z. Singal_____________
                                                   U.S. District Judge
Dated this 4th day of June , 2020.
